Case 2:20-cv-00152-Z-BR Document12 Filed 08/23/21 Page1of1i PagelD 184

 

U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT eee TS 1 TEXAS

FOR THE NORTHERN DISTRICT OF TEXA5
AMARILLO DIVISION AUG 23 2001

 

 

 

 

 

 

 

DARRELL ALLEN LINK, g ow U.S. DISTRICT COURTS
Plaintiff, =
V. 2:20-CV-152-Z-BR
UNITED STATES, et al.,
Defendants.
ORDER

On August 2, 2021, the United States Magistrate Judge entered a Findings, Conclusions,
and Recommendation to Dismiss Complaint. (ECF No. 10). The Magistrate Judge recommends
that the undersigned United States District Judge dismiss without prejudice Plaintiff's complaint
for lack of subject matter jurisdiction. /d. at 6.

On August 16, 2021, Plaintiff filed Objections to the Findings, Conclusions, and
Recommendation (ECF No. 11). After making an independent review of the pleadings, files, and
records in this case, the findings, conclusions, and recommendation of the Magistrate Judge, and
Plaintiff's objections, the Court concludes that the findings and conclusions are correct. It is
therefore ORDERED that Plaintiff's objections are OVERRULED, and the findings,
conclusions, and recommendation are ADOPTED. The Court hereby ORDERS that Plaintiffs
Complaint is DISMISSED without prejudice for lack of subject matter jurisdiction.

SO ORDERED.

August 23 2021. 4. het

 

UNITED STATES DISTRICT JUDGE

vyfeD st J. KACSMARYK

 
